DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-18, in the reply filed on December 14, 2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adjacent non-curved elements” and “at least two support elements” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Specification (Pg.2, Lns.1-2 and Pg.10, Lns.13-14): the clauses “about 360/N degrees” and “about 90 degrees” should be amended to recite a specific plus and/or minus range or an exact amount of degrees because the quantity of degrees plus and/or minus 360/N degrees is unclear due to the term “about” (i.e. can 360/N degrees be plus and/or minus 5 degrees, 10 degrees, etc.). 
Specification (Pg.7, Ln.4): the clause “LED module 3” should be amended to recite “LED module 5” in order to properly recite the correct reference number.
Appropriate correction is required.
Claim Objections
Claims 1-3, 5, 7-8, 13, and 15 are objected to because of the following informalities:  
Claim 1: the clause “wherein the LED module” should be amended to recite “wherein the at least one LED module” in order to maintain antecedent basis with the at least one LED module previously established in claim 1.
Claim 1 Ln.5: the clause “a flexible substrate one side” should be amended to recite “a flexible substrate, one side” for grammatical reasons (i.e., the clause as originally presented makes it seem like “a flexible substrate one side” is a claim element).
Claim 1: the clause “the other side” should be amended to recite “another side” in order to establish antecedent basis for the other side.
Claim 2: the clause “about 360/N degrees” should be amended to recite a specific plus and/or minus range or an exact amount of degrees because the quantity of degrees plus and/or minus 360/N degrees is unclear due to the term “about” (i.e. can 360/N degrees be plus and/or minus 5 degrees, 10 degrees, etc.). For the purpose of examination, the term “about” is being interpreted as the exact amount of degrees when 360 is divided by N.

Claims 5: the clause “which curved connection sides” should be amended to recite “which the two curved connection sides” in order to maintain antecedent basis with the two straight connection sides previously establishes in claim 2.
Claim 5: the clause “adjacent curved frames” should be amended to recite “adjacent curved frames.” in order to recite proper punctuation.
Claims 7-8: the clause “each LED module” should be amended to recite “each of the LED modules” in order to maintain antecedent basis with the LED modules previously claimed in claim 6.
Claim 13: the clause “the back surface” should be amended to recite “a back surface” in order to establish antecedent basis for the back surface.
Claim 13: the clause “the boundaries” should be amended to recite “boundaries” in order to establish antecedent basis for the boundaries of the peripheral edge.
Claim 15: the clause “the ground” should be amended to recite “the flat ground surface” in order to maintain antecedent basis with the flat ground surface previously recited in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 6 recite the broad recitation “a natural number between two and ten”, and the claim also recites “preferably four” which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pitcher et al. (US 2012/0186119) in view of Nakamura (US 2021/0191468).
Regarding claim 1, Pitcher discloses (Figs.2-5, 10-12, and 15) building element (10) for a modular construction (the construction of 10 is modular), the building element comprising: at least one display module (110); and a curved frame (28, 14, 16, 18, and 20 in combination) with a connection surface (Fig.12: surface of 28 where 110 connects) for the at least one display module, wherein the display module comprises a substrate (display panels are multi-layered plates, and the base-most film of the display module 110 is the substrate) one side (side of the base-most film of the display module 110 facing outward) of which is provided with a display (display panels are multi-layered plates with a display disposed on the outward facing side of the substrate) and the other side (side of the base-most film of the display module 110 facing inward) of which is provided with connection means (Par.0053) to connect the substrate with the curved frame.
Pitcher fails to explicitly disclose at least one LED module, the LED module comprising a flexible substrate, and a LED display.
However, Nakamura teaches (Figs.1A and 3D) at least one LED module (10), the LED module comprising a flexible substrate (11, Par.0053), and a LED display (12, Par.0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nakamura to modify Pitcher such that the display module, the substrate, and the display of Pitcher is an LED module, a flexible substrate, and a LED display respectively in order to provide a display assembly that is energy efficient and easier to configure to a user’s desire due to the flexible nature of the display assembly and to more easily conform the LED module to a desired curvature.
Regarding claim 2, Pitcher discloses the curved frame is curved around an axis (axis that 28 is curved around).
Pitcher fails to disclose the curved frame is curved around an axis over about 360/N degrees, wherein N is a natural number between two and ten, preferably four.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Nakamura to modify Pitcher such that the LED module is curved around an axis over about 90 degrees wherein the LED module has the same angle of curvature as the curved frame in order to increase the width of the viewing angle by bending the display around a person’s field of vision.
Regarding claim 3, Pitcher discloses the curved frame extends between two straight connection sides (18 and 20, 28 extends between 18 and 20), which straight connection sides are provided with connection means (Fig.5) to enable interconnection of adjacent curved frames.
	Regarding claim 4, Pitcher discloses the straight connection sides are compatible with adjacent non-curved elements (Fig.15 shows that 18 and 20 are compatible with adjacent non-curved elements, curved elements connected to straight elements).
	Regarding claim 5, Pitcher discloses the curved frame extends between two curved connection sides (top surface of 14 and top surface of 16, 28 extends between top surface of 14 and top surface of 16), which curved connection sides are provided with connection means (Par.0053 and as shown in Fig.10, top surface of 14 and top surface of 16 at least indirectly enable interconnection of each adjacent 50 and 66) to enable interconnection of adjacent curved frames.
Regarding claim 6, Pitcher further discloses the at least one display module comprises M identical display modules (each 110 is an identical LED module), wherein M is a natural number (two as shown in Fig.11) between two and ten, preferably four.  
Pitcher in view of Nakamura fails to explicitly disclose M identical LED modules.  
However, as discussed in claim 1 above, Nakamura teaches an LED module (10).  

Regarding claim 16, Pitcher discloses the connection surface is convex (connection surface of one of the 28’s is convex).
Regarding claim 17, Pitcher discloses the connection surface is concave (connection surface of one of the 28’s is concave).
Regarding claim 18, Pitcher discloses (Figs.2-5, 10-12, and 15) a building element (10) comprising: a curved frame (28, 14, 16, 18, and 20 in combination); and a display module (110) removably coupled to the curved frame (Par.0053 teaches attachment mechanisms (i.e., magnets) that can be utilized to make 11 removable), wherein the curved frame comprises: a plate element (28); a first straight connection side (18) and a second straight connection side (20) disposed along a pair of opposing parallel lateral edges (opposing lateral edges of 28 where 18 and 20 are disposed along) of the plate element; and a first curved connection side (14) and a second curved connection side (16) disposed along a pair of opposing parallel longitudinal edges (opposing longitudinal edges of 28 where 14 and 16 are disposed along) of the plate element.
Pitcher fails to explicitly disclose a LED module.
However, Nakamura teaches (Figs.1A and 3D) a LED module (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nakamura to modify Pitcher such that the display module is a LED module in order to provide a display assembly that is energy efficient. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pitcher and Nakamura as applied to claims 1 and 6 above, and further in view of Mudd (US 2020/0372841).
Regarding claim 7, Pitcher discloses each display module comprises a magnetic connection means (Pitcher: Par.0053, in order to utilize the magnetic connection there has to be a magnet on the display 110 and the frame 28 in order to connect the two together magnetically) for the curved frame and the display module.
Pitcher in view of Nakamura fails to explicitly disclose each LED module comprises multiple magnets forming the connection means and wherein the curved frame comprises a magnetic surface to allow the LED modules to magnetically connect with the frame.
However, Mudd teaches (Fig.1 and 25-26) each LED module (16) comprises multiple magnets (75) forming the connection means (as claimed, the magnets 75 form the connection means) and wherein the frame (14) comprises a magnetic surface (surface of 78 of 14 is magnetic) to allow the LED modules (16) to magnetically connect with the frame (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Mudd to modify Pitcher in view of Nakamura such that each LED module comprises multiple magnets and the curved frame comprises a magnetic surface so that the LED modules connect to the magnetic surface, as claimed, in order to more securely attach the LED modules to the curved frame (i.e., increasing the number of magnets will only further improve the mechanical connection between the LED modules and the curved frame).
Regarding claim 14, Pitcher in view of Nakamura fails to explicitly disclose the connection surface is provided with an opening dimensioned to enable installing the building element from the front.
However, Mudd teaches (Figs.1-4) the connection surface (surface of 14 connection to 16) is provided with an opening (26) dimensioned to enable installing the building element (10) from the front (front of 10) (26 can be used to help install parts of 10 including routing cables for 10 through 26).

Examiner’s Note: Further regarding claim 14, the Office notes that the limitation “dimensioned to enable installing the building element from the front” is a functional limitation. Since the structure of the device of Pitcher in view of Nakamura and Mudd is identical to the claimed structure, the device of Pitcher in view of Nakamura and Mudd is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the opening in the connection surface of Pitcher in view of Nakamura and Mudd is taught to assist in installation of the building element (i.e. routing wires) and therefore considered capable of performing the recited function.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pitcher and Nakamura as applied to claim 6 above, and further in view of Jung et al. (US 2020/0063767).
Regarding claim 8, Pitcher in view of Nakamura fails to explicitly disclose positioning pins extending from the other side of the flexible substrate, the curved frame comprises perforations compatible with the positioning pins to enable positioning of the LED modules on the curved frame.
However, Jung teaches (Fig.3) positioning pins (45) extending from the other side (side of any one or more of 40A-40L with 45) of the one or more LED modules (any one or more of 40A-40L), the frame comprises (50) perforations (56) compatible with the positioning pins to enable positioning of the LED modules on the frame (Par.0070 and 0074).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pitcher, Nakamura, and Jung as applied to claim 8 above, and further in view of Yokawa et al. (US 2013/0107127)
Regarding claim 13, Pitcher in view of Nakamura and Jung fails to explicitly disclose the back surface is recessed with respect to a peripheral edge to enable a plate with a predetermined thickness to be mounted within the boundaries of the peripheral edge.
However, Yokawa teaches (Figs.3 and 5) the back surface (1b) is recessed with respect to a peripheral edge (outer peripheral edge of 1) to enable a plate (4) with a predetermined thickness (thickness of 4) to be mounted within the boundaries (boundaries of the outer peripheral edge of 1) of the peripheral edge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yokawa to modify Pitcher in view of Nakamura and Jung such that there the back surface is recessed with respect to a peripheral edge in order to more securely support a back cover or plate mounted within the recess because the back cover or plate will be limited from moving in a X direction or a Z direction due to being secured inside the recess.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pitcher and Nakamura as applied to claim 1 above, and further in view of Yokawa et al. (US 2013/0107127).
Regarding claim 9, Pitcher discloses the curved frame comprises, opposite to the connection surface, a back surface (interior facing surfaces of 28, 14, 16, 18, and 20).

However, Yokawa teaches (Figs.3 and 5) the back surface (1b) being provided with a groove (see Fig.3 below) extending around the periphery of the back surface to enable mounting of a back cover (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yokawa to modify Pitcher in view of Nakamura such that there is a groove extending around the periphery of the back surface in order to make it easier to position a back cover on the back surface during installation because the groove will act as a guide around the boundary of the back surface for the back cover.

    PNG
    media_image1.png
    478
    743
    media_image1.png
    Greyscale

Regarding claim 11, Pitcher in view of Nakamura and Yokawa fails to explicitly disclose the back surface is provided with a power module for powering and controlling the LED modules.
However, Yokawa further teaches the back surface is provided with a power module (27 is indirectly provided on 1b) for powering and controlling the LED module (21 and 22 in combination).
. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pitcher, Nakamura, and Yokawa as applied to claim 9 above, and further in view of Hochman (US 2014/0247612).
Regarding claim 10, Pitcher in view of Nakamura and Yokawa fails to explicitly disclose the back surface is additionally provided with handles to facilitate handling of the building element.
However, Hochman teaches (Figs.1, 13, and 22) the back surface (258) is additionally provided with handles (48) to facilitate handling of the building element (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Hochman to modify Pitcher in view of Nakamura and Yokawa such that the back surface is provided with handles in order to make it easier to hold the building elements when transporting or assembling the building elements (Par.0053).
Examiner’s Note: Further regarding claim 10, the Office notes that the limitation “to facilitate handling of the building element” is a functional limitation. Since the structure of the device of Pitcher in view of Nakamura, Yokawa, and Hochman is identical to the claimed structure, the device of Pitcher in view of Nakamura, Yokawa, and Hochman is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pitcher, Nakamura, and Yokawa as applied to claim 11 above, and further in view of Kumamoto (US 2018/0252966).
Regarding claim 12, Pitcher in view of Nakamura and Yokawa fails to explicitly disclose the power module comprises a power input connection, a power throughput connection and comprises a signal input connection and a signal throughput connection.
However, Kumamoto teaches (Fig.9) the power module (20, Par.0103) comprises a power input connection (28a and 28B), a power throughput connection (29a and 29b) and comprises a signal input connection (26a and 26b) and a signal throughput connection (27a and 27b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kumamoto to modify Pitcher in view of Nakamura and Yokawa such that the power module has a power input and throughput and signal input and throughput in order to distribute signals and power between building elements (Par.0101) utilizing a simple and space efficient manner by providing all of the connections on a single board.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pitcher and Nakamura as applied to claim 1 above, and further in view of Opsomer (US 2014/0239139).
Regarding claim 15, Pitcher in view of Nakamura fails to explicitly disclose the curved frame comprises at least two support elements preventing the LED modules, when the curved frame is placed on a flat ground surface, to touch the ground.
	However, Opsomer teaches (Fig.1-2A) the frame (101) comprises at least two support elements (201) preventing the LED modules (103), when the frame is placed on a flat ground surface (ground 201 rests on), to touch the ground.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2021/0286415) discloses a display apparatus and method of manufacturing;
Zhang et al. (US 2021/0263568) discloses a curved surface adjustment device and led display screen;
Yoon et al. (US 2020/0357311) discloses a display apparatus and hinge assembly of display module;
Lee (US 2019/0179192) discloses a curved liquid crystal display device;
Porro (US Patent 10,700,545) discloses a multimedia device;
Cheng et al. (US 2019/0355284) discloses an intelligent led display;
Zhu et al. (US 2019/0333424) discloses an arc-shaped display screen with double-curved surface;
Yun et al. (US Patent 10,383,238) discloses a display device;
Cross et al. (US 2018/0350278) discloses a modular display system and methods;
Park (US 2017/0038928) discloses a multi-display system, electronic device, and content output method;
Lan (US 2016/0369983) discloses a bendable led module, circular led module and wavy led module;
Guo (US 2016/0224056) discloses the benefits of using an LED display;

Yamazaki et al. (US 2015/0145755) discloses a display device;
Kim et al. (US 2015/0009587) discloses a prism sheet member and multivision display apparatus;
Hemiller et al (US 2014/0003052) discloses a display module mounting;
Liang et al. (US 2013/0265765) discloses a quick installation multifunctional display;
Nagamine et al. (US 2003/0217495) discloses a unit connecting mechanism and image display device; and
Funk et al. (US Patent 6,536,147) discloses a panel display system with wire management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.R.H./               Examiner, Art Unit 2835 

/STEPHEN S SUL/               Primary Examiner, Art Unit 2835